DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed May 28, 2021. Claims 6, 7, and 15 have been cancelled without prejudice.  Claims 1-5, 8-14, and 16-18 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-5, 8-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-5, 8-11 and 18, the closest prior art references, Lee et al. (US 9,274,369), Lee et al. (US 2012/0190220 A1), Cok et al. (US 2004/0108806 A1), fails to disclose either singly, or in combination, all of the limitations of claim 1, including the combination of limitations,” wherein the pixel elements comprise first electrodes, second electrodes, and light emitting layers located between the first electrodes and the second electrodes; wherein the second electrodes are located on sides of the first electrodes away from the underlying substrate, and made of a material with a voltage-controllable reflectivity.”
In regard to independent claim 12 and dependent claims 13, 14, 16, and 17, the closest prior art references, Lee et al. (US 9,274,369), Lee et al. (US 2012/0190220 A1), Cok et al. (US 2004/0108806 A1), fails to disclose either singly, or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the forming the pixel structure in the pixel area of the underlying substrate comprises: preparing a trans-print substrate, and forming a trans-print pattern comprising the plurality of pixel elements on the trans-print substrate; trans-printing the trans-print pattern onto external surfaces of a plurality of column bases; and covering the pixel area of the underlying substrate with the plurality of column bases, wherein sides comprising the pixel elements, of the column bases are away from the underlying substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
June 10, 2021